t c memo united_states tax_court estate of john david mccoy deceased michele mccoy personal representative petitioner v commissioner of internal revenue respondent docket no filed date charles r brown for petitioner mark h howard for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in the estate_tax of the estate of john david mccoy the issue to be decided is whether the federal and state estate_taxes due from john david mccoy’s decedent estate were required to be allocated to property that would have otherwise passed to the surviving_spouse thereby reducing the marital_deduction under sec_2056 or whether the estate_taxes should be allocated to the property included in decedent’s taxable_estate under utah’s equitable_apportionment law we hold that utah’s equitable_apportionment law applies and the marital_deduction is not reduced findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference decedent a resident of utah died on date the estate’s personal representative michele mccoy ms mccoy resided in utah at the time the petition was filed decedent left an executed last will and testament dated date the will on date decedent also executed a revocable_living_trust agreement for the john d mccoy trust sometimes referred to as the original trust agreement the 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 2in the petition the estate argued that respondent erroneously denied a deduction of special attorney’s fees paid in connection with the collection of estate_taxes from beneficiaries of life_insurance_proceeds included in decedent’s estate the estate did not produce any evidence regarding this issue at trial and did not address the issue on brief accordingly we deem the estate to have conceded this issue and sustain respondent’s adjustment to the attorney’s fees will and the original trust agreement stated that decedent’s spouse was roxanne mccoy however at the time of his death decedent was divorced from roxanne mccoy and married to ms mccoy the will was not updated to reflect that ms mccoy was decedent’s spouse at the time of his death decedent had earned a living in the printing industry in real_estate and by leasing and operating the heber utah airport because he had dyslexia decedent had trouble understanding and communicating with other people decedent and ms mccoy discussed estate issues during the course of their marriage but did not specifically discuss taxes or tax planning in planning his affairs decedent generally tried to minimize the taxes he paid shortly after decedent’s death ms mccoy learned that decedent had amended and restated the original trust agreement on date the restated trust agreement decedent told ms mccoy that he had been meeting with an attorney sara henry regarding his estate ms henry drafted the restated trust agreement and sent it to decedent for his review and decedent signed the draft without ms mccoy’s knowledge after decedent’s death ms mccoy spoke with ms henry regarding decedent’s estate after they discovered how complex the restated trust agreement was ms henry recommended that ms mccoy hire a second attorney because ms henry did not feel confident that she could prepare the estate_tax_return ms mccoy followed ms henry’s recommendation and hired tom christensen who has practiced in the area of estates and trusts for years mr christensen prepared the estate_tax_return article of the will provides that all of decedent’s tangible_personal_property with several enumerated exceptions would pass to his wife article of the will entitled disposition of residue provides i give the residue of my estate to the trustee of the john d mccoy trust created under the declaration of trust executed on date by john d mccoy as settlor and trustee the trustee of that trust shall add the residue of my estate to the trust principal and hold administer and distribute the property in accordance with the provisions of that declaration of trust including any amendments of that declaration of trust that have been made before or after execution of this will the original trust agreement provided that if decedent was survived by his wife payment of estate_taxes and other debts and expenses were to be charged to the nonmarital share of the trust however the restated trust agreement is not as clear paragraph states trustee’s authority to pay expenses debts and taxes the trustee shall pay from the residue of the trust estate prior to any distributions provided for herein all of the settlor’s debts expenses of last illness expenses of disposal of remains all expenses of administration and trust termination including attorneys’ fees and shall pay all estate_taxes if any attributable to settlor’s entire taxable_estate paragraph states in pertinent part distributions upon settlor’s death a on the death of the settlor and after all payments are made pursuant to paragraph above the trustee shall distribute from the trust estate the following specific bequests specific bequests to decedent’s children grandchildren and spouse omitted b should settlor be survived by michele mccoy the rest residue and remainder of the trust estate shall remain in trust to be held and distributed as follows distribution directions omitted paragraph b provided for distributions of income and principal solely for the benefit of ms mccoy nowhere in the restated trust agreement or elsewhere is it stated expressly whether paragraph was intended to govern both the method of paying the estate_taxes and the manner in which the estate_tax burden was to be borne by the beneficiaries furthermore the parties dispute whether the residue of the trust estate discussed in paragraph of the restated trust agreement is the residue of decedent’s estate referred to in article of the will or the residue of the trust estate referred to in paragraph b of the restated trust agreement certain other_property such as life_insurance and property that decedent and ms mccoy jointly owned passed outside the will and trust according to the legal terms of the property decedent’s estate filed a form_706 united_states estate and generation-skipping_transfer_tax return on date the estate claimed a marital_deduction of dollar_figure which was stated as the value of all of the assets of the gross_estate except those assets specifically passing to beneficiaries other than ms mccoy in determining the amount of estate_tax mr christensen charged the specific_bequest beneficiaries other than ms mccoy using equitable_apportionment generally by reducing their shares for estate_taxes before the shares were distributed on date respondent issued to decedent’s estate a statutory_notice_of_deficiency determining that the estate’s marital_deduction should be reduced by dollar_figure to dollar_figure resulting in a deficiency of dollar_figure respondent determined that decedent’s estate improperly failed to reduce the value of the property passing to ms mccoy by the amount of estate_taxes imposed on the estate the internal_revenue_service agent who conducted the audit determined that the estate_taxes should have been paid out of the residue defined in paragraph b of the restated trust agreement i the marital_deduction opinion a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2001 in computing the value of the taxable_estate an estate may generally deduct the value of any interest in property that passes from the decedent to the decedent’s surviving_spouse to the extent that that property is included in determining the value of the gross_estate marital_deduction however the marital_deduction is reduced by estate succession legacy or inheritance taxes estate_taxes allocable to the surviving spouse’s interest sec_2056 the issue in this case is whether the estate_taxes owed on the transfer of decedent’s estate are allocable to the portion of the estate passing to ms mccoy ii burden_of_proof deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving entitlement to the deductions claimed rule a 290_us_111 this rule applies to the marital_deduction the parties dispute whether sec_7491 applies to shift the burden_of_proof to respondent however we need not decide whether decedent’s estate has satisfied the requirements under sec_7491 to shift the burden_of_proof to respondent because no factual issue affects the outcome of this case iii utah apportionment law state law governs the manner in which estate_taxes are apportioned to the assets included in a decedent’s gross_estate 317_us_95 73_tc_1 in this case utah law governs the apportionment of the estate’s taxes utah code ann sec provides in pertinent part as used in this section d person interested in the estate means any person including a personal representative conservator guardian or trustee entitled to receive or who has received from a decedent while alive or by reason of the death of a decedent any property or interest in property included in the decedent’s taxable_estate unless otherwise provided in the will or other dispositive instrument the estate_tax shall be apportioned among all persons interested in the estate the apportionment shall be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate the values used in determining the tax shall be used for that purpose if the decedent’s will or other dispositive instrument directs a method of apportionment of tax different from the method described in this code the method described in the will or other dispositive instrument controls emphasis added the apportionment described in this statute is referred to as equitable_apportionment equitable_apportionment is a rule that estate_taxes should be charged only to the property that generates or creates the tax_liability estate of brunetti v commissioner tcmemo_1988_517 most state estate_tax apportionment statutes provide that this or a similar rule applies unless a contrary intent is clearly expressed in the testator’s will or other documents id accordingly the issue we must decide is whether the will and the restated trust agreement direct a method of apportioning the estate_taxes that is different from the method prescribed in the utah code iv analysis respondent argues that the equitable_apportionment statute does not apply because paragraph of decedent’s restated trust agreement clearly directs that the residue of the trust estate described in paragraph b of the restated trust agreement which was created solely for the benefit of ms mccoy should bear the burden of the estate_taxes respondent argues that there is no ambiguity to be resolved using utah law while it is possible that the residue discussed in paragraph of the restated trust agreement refers to the residue discussed in paragraph b of the restated trust agreement we find that it is at least as likely that it refers to the residue of decedent’s estate described in article of the will which includes all of the property passing by the will except for personal_property specifically given to decedent’s wife the fact that the payments referred to in paragraph of the restated 3the equitable_apportionment statutes were added when utah adopted the uniform probate code in accordingly cases decided before that time such as 386_fsupp_245 d utah are not controlling trust agreement were intended to be made before the rest of the estate was divided according to paragraph of the restated trust agreement supports this construction however the fact that decedent uses the term residue in both article of the will and paragraph b of the restated trust agreement creates an ambiguity that cannot be resolved by looking at these provisions alone furthermore it is not clear whether decedent intended these provisions to govern the allocation of the taxes at all or whether he merely intended them to be the source of the estate_tax payments the restated trust agreement states that the trustee shall pay from the residue of the trust estate prior to any distributions provided for herein all estate_taxes if any attributable to settlor’s entire taxable_estate emphasis added while decedent may have intended the word from to indicate that the taxes were to be both charged to and paid out of the residue this intention is not as clear as the statement in the original trust agreement that if the settlor is survived by his wife payments under this section shall be charged to the nonmarital share the restated trust agreement provides no similar clear guidance as to whether the residue of the restated trust agreement whether the residue described in the will or in paragraph b of the restated trust agreement is also to bear the burden of the estate_tax while it is possible that as respondent argues decedent intended for the residue of the trust estate to both be the source of the estate_tax payment and bear the burden of the estate_tax we find that this intent is not clear the utah supreme court in in re estate of huffaker p 2d utah directed there is a strong policy in favor of the equitable allocation of the tax burden provided in the statute prescribing apportionment and that a direction to the contrary in a will or other dispositive instrument must be expressed in terms that are specific clear and not susceptible of reasonable contrary interpretation in support of this statement the utah supreme court cited and therefore implicitly approved of cases from a number of other states where the rule is that if there is any ambiguity as to how the estate_taxes are to be apportioned the ambiguity should be resolved in favor of apportionment bolstad v wells fargo bank am trust co in re estate of armstrong p 2d cal but running through the cases generally is the thought that apportionment of the taxes is the general_rule to which exception is to be made only when there is a clear an unambiguous direction to the contrary ambiguities are to be resolved in favor of apportionment jackson v hubbard estate of carley cal rptr ct app finding unanimous agreement in the courts that equitable_apportionment applies unless there is a clear and unambiguous direction to the contrary either in the will or the trust agreement and any ambiguity appearing in the instrument must be resolved in favor of apportionment new york trust co v doubleday a 2d conn discussed below hunter v manhan p 2d nev applying proration in the absence of a clause prohibiting it in re estate of erieg a 2d pa discussed below zerbe v eggleston in re estate of hilliar p 2d wyo a directive against apportionment should be expressed in clear and unambiguous language see also hamilton v hamilton p 2d utah ct app quoting in re estate of huffaker supra pincite and stating that equitable_apportionment will not apply only if there is specific and clear language in the testator’s will directing that the tax burden should be otherwise divided we particularly note that the utah supreme court cited new york trust co v doubleday supra pincite which presents a situation very similar to ours in that case the testator’s will made certain legacies to his widow and other persons and then left his remaining assets in a residuary_estate id pincite the residuary_estate was to be divided into five parts one part to go to the testator’s widow and the other four to go to his children and grandchildren id the last paragraph of article twelfth of the will provided i direct my executors to pay from my residuary_estate all estate inheritance transfer succession and other death taxes or other taxes in the general nature thereof which may be payable with respect to any property included in my gross taxable_estate id the parties agreed that under this clause all estate and succession taxes were payable from the residuary_estate including taxes on the specific legacies not included in the residuary_estate however the parties disputed how the actual federal estate_tax should be borne within the residuary_estate id the children argued that the ninth article of the will governed not only payment of the taxes but also how they should be borne they argued that the beneficiaries of each of the five parts should bear one-fifth of the total_tax including the widow despite the fact that the widow’s share was exempt from federal estate_tax id pincite the widow argued that connecticut’s proration statute applied like the utah statute it provides that in the absence of a directive in the will to the contrary federal and state estate_taxes are equitably prorated among the beneficiaries in proportion to the values of their gifts except that those whose legacies do not create or add to the tax burden are not required to bear it id pincite citing jerome v jerome a 2d conn the court found that the ninth article of the will only directed the payment of the taxes and did not settle the question of whether the residuary beneficiaries should bear the taxes equally or whether proration should apply the directive in the will that all estate_taxes be paid from the residue is not a directive against the prorating of estate_taxes among residuary gifts new york trust co v doubleday supra pincite the court found that some doubt existed as to the testator’s intention and the testator failed to speak clearly on the question of proration id accordingly the court found that the will did not override the usual proration rule and that the four nonmarital shares were required to bear all of the estate_tax burden id pincite similarly in in re estate of erieg supra pincite also cited with approval by the utah supreme court the testator left all of his tangible_personal_property to his wife then gave percent of the residue of his estate to his widow and the remaining percent to his niece the testator included a clause that stated all taxes and interest and penalties thereon payable by reason of my death with respect to property comprising my gross taxable_estate whether or not passing under this will shall be paid from my residuary_estate id the parties disagreed as to whether this meant that the widow and the niece should each bear a portion of the estate_taxes or whether pennsylvania’s proration statute similar to connecticut’s proration statute and utah’s equitable_apportionment statute should apply id pincite the court agreed with the executor that the tax payment clause cited above did not trump the usual proration rules we do not find that the directive in item iv that a ll taxes shall be paid from my residuary_estate provides the explicit expression of a contrary intent necessary to render the statutory presumption inapplicable both the executor’s and jane laher’s the niece proposed methods of distribution would be consistent with the direction that all taxes be paid from the residue the question in this case is not whether the taxes are to be deducted from the residue but from whose share of the residue they should be taken and item iv can hardly be said to contain any guidance on this point id pincite like the testators in these cases decedent specified that the residue was to be the source of the payment of the estate_taxes but failed to specify how the taxes were to be apportioned between the beneficiaries of the residue furthermore decedent did not even clearly define what he meant by residue respondent argues that the wording of the restated trust agreement is similar to that found in cases such as 90_tc_1068 affd without published opinion 885_f2d_879 11th cir estate of miller v commissioner tcmemo_1998_416 affd without published opinion 209_f3d_720 5th cir estate of lewis v commissioner tcmemo_1995_168 and estate of lurie v commissioner tcmemo_2004_19 affd 425_f3d_1021 7th cir in which we found that equitable_apportionment did not apply because the testators’ wills unambiguously overrode the apportionment rules of those states virginia texas new hampshire and illinois respectively in estate of fine v commissioner supra pincite the court found that the testator specifically directed that the virginia apportionment statute would not apply because the testator’s will specifically stated ‘all such taxes including estate_taxes are to be paid out of the residuary_estate without apportionment’ emphasis added similarly in estate of miller v commissioner supra the testator’s will stated ‘ estate_taxes shall be borne by my residuary_estate such payment shall be made as an expense of administration without apportionment and without contribution or reimbursement from anyone whomsoever’ emphasis added also similarly in estate of lewis v commissioner supra the testator’s will stated estate_taxes shall be paid out of the residue of my estate without apportionment and with no right of reimbursement from any recipient of any such property’ emphasis added in estate of lurie v commissioner supra the court found that illinois equitable_apportionment law did not apply and the testator intended for estate_taxes to be paid from the residuary probate_estate or a revocable_trust which would benefit the surviving_spouse but not from other notice trusts which would benefit other beneficiaries the testator’s will provided that estate_taxes were to be paid from the testator’s residuary_estate if the testator’s estate was insufficient the revocable_trust instrument provided that the taxes should be charged against the principal of the trust and that such payments should be made without reimbursement from the grantor’s executor or administrator from any beneficiary of insurance upon the grantor’s life or from any other person we find that the facts of the case before us more closely resemble the facts set forth in new york trust co v doubleday a 2d conn and in re estate of erieg a 2d pa neither the will nor the restated trust agreement contains the without apportionment language that the court found significant in the first three cases that respondent cited furthermore neither the will nor the restated trust agreement specify whether the estate_taxes should be borne by or charged against the residue whichever residue that may be or whether the residue should merely be the source of payment potentially entitled to reimbursement from the other beneficiaries while the testator’s trust agreement in estate of lurie v commissioner supra did not clearly specify whether apportionment should apply the court found that such a specific direction was not necessary to opt_out of illinois equitable_apportionment law because the illinois apportionment law applies only if the decedent provided no direction about payment of federal estate_tax id emphasis added citing fleming v gowling in re estate of gowling n e 2d ill and roe v estate of farrell n e 2d ill by contrast given the utah supreme court’s approval of new york trust co and in re estate of erieg under utah law a payment clause alone does not meet the standard set out in in re estate of huffaker p 2d pincite that a direction to opt_out of utah’s equitable_apportionment statute must be expressed in terms that are specific clear and not susceptible of reasonable contrary interpretation see also estate of brunetti v commissioner tcmemo_1988_517 applying the california equitable_apportionment statute even though the testator’s will provided that estate_taxes were to be paid out of the residue of the testator’s estate without apportionment because of the strong presumption that equitable_apportionment applies absent a clear and unambiguous direction to the contrary because the restated trust agreement does not specify how the estate_taxes should be apportioned and does not specify which residue those taxes should be paid from we find that equitable_apportionment applies 4the parties dispute whether we should consider extrinsic evidence respondent argues that extrinsic evidence is not necessary because the will and the restated trust agreement unambiguously provide that the estate_taxes are to be borne by ms mccoy’s share of the estate the estate argues that under utah law extrinsic evidence is admissible to show that a continued accordingly we need not address the parties’ alternative arguments on the basis of the foregoing decision will be entered under rule continued provision in a document is ambiguous see gillmor v macey p 3d utah ct app we need not address these arguments because we find the will and the restated trust agreement fail on their face to direct the apportionment of estate_taxes and the little extrinsic evidence that is available supports our conclusion that decedent did not intend to direct the apportionment of estate_taxes in his testamentary documents the facts that ms henry was not experienced in the area of estate_tax planning decedent had no background in estate_tax planning decedent had difficulty communicating with and understanding others and decedent generally tried to minimize the taxes he paid but did not discuss tax matters with his wife when discussing estate_planning all indicate that decedent most likely gave no consideration to which portion of his estate would bear the burden of the estate_taxes under the restated trust agreement if he had been aware of the issue it appears he most likely would have directed the apportionment of the estate_taxes as he did in the original trust agreement
